DETAILED ACTION
Claims 1-9 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada (US 2020/0122332). 


Regarding claim 1, Harada teaches: 
A calibration device for a 3D (three dimensional) camera and a robotic arm, comprising: 
three plates with fixed relative positions and non-parallel separation disposed on a mount; (Harada See Figs 3-4, calibration jig with plates arranges in non parallel separation, Figures 4 and 5 offer a side view of full jig pictured in Fig 3.) 
wherein three spatial planes extending from the three plates intersect at a positioning point for external parameter correction.  (Harada [0019] parameters include external parameters. [0036] all the angles formed by respective lines (see Fig 5 for illustration of intersection) satisfy equations 1 and 2. See also [0041-42] satisfied equations, all planes are imaged by the camera and is calibrated)

Allowable Subject Matter
Claims 2-9 are allowed.
	Regarding claim 2, the closest known prior art, nor any reasonable combination thereof, teaches: 
	calculating a Z value difference and a vector angle of each set of adjacent point clouds according to the point cloud image; 
grouping the point cloud data according to the Z value difference and the vector angle to form point cloud groups; 
eliminating a set of point cloud groups with fewer point clouds to form three point cloud groups;
 establishing three plane equations by a least square method; 
calculating an intersection point of the three plane equations according to a three-plane intersection formula; and 
correcting external parameters by using the intersection point as a positioning point.  
Harada (US 2020/0122332) teaches a 7 plane calibration device and calculation of calibration parameters of a stereo camera but fails to teach the calculation of the point clouds as claimed. Huang (US 2020/0156251) teaches a cubic based calibration of a robotic arm. Huang teaches the calculation of point clouds and the differences in depth (Z) but and the angles of intersection of planes. [0036-45] However, Huang groups the point clouds according to depth values [0041] and fails to teach the grouping of point cloud data based on the Z value difference and the vector angle. 
Claims 3-9 depend from claim 2 and are therefore also allowed. 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666